Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3 & 5-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 & 16-20, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3, 5-14 & 16-20 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by an array substrate comprising: a second conductive laver on the insulating layer, the second conductive layer comprising a connecting portion electrically connected to the first conductive layer, wherein the connecting portion is annularly disposed around the periphery of the display region, wherein an enclosed space is formed between the first conductive layer and the second conductive laver and is filled with at least a part of the insulating layer.

The most relevant prior art reference due to Sun et al. (Pub. No.: US 2016/0291430 A1) substantially discloses an array substrate comprising a display region (Fig. 1 – display region A) and a peripheral wiring region (Fig. 1 – peripheral wiring region B), wherein the array substrate comprises: 												a base substrate (Par. 0044 in light of 0036-0037; Fig. 6 – base substrate 11); 			a peripheral circuit in the peripheral wiring region and on the base substrate (Par. 0044 in light of 0036-0037; Fig. 6 (in conjunction with Fig. 1) – peripheral circuit 12; peripheral wiring region B); and 											an electrostatic shielding layer disposed over the peripheral circuit and the base substrate (Par. 0044 in light of 0037-0038; Fig. 6– electrostatic shielding layer comprising transparent electrode layer 16 and metal layer 17), wherein the electrostatic shielding layer comprises: 	a first conductive layer on a side of the peripheral circuit away from the base substrate (Par. 0044 in light of 0037-0038; Fig. 6– first conductive layer 16); 					an insulating layer on the first conductive layer (Par. 0044 in light of 0037-0038; Fig. 6– insulating layer 18); and 									
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 3 & 5-13: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 14: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing an array substrate comprising forming a second conductive layer on the insulating wherein the connecting portion is annularly disposed around the periphery of the display region, wherein an enclosed space is formed between the first conductive layer and the second conductive laver and is filled with at least a part of the insulating layer.

The most relevant prior art reference due to Sun et al. (Pub. No.: US 2016/0291430 A1) substantially discloses a method for manufacturing an array substrate comprising a display region (Fig. 1 – display region A) and a peripheral wiring region (Fig. 1 – peripheral wiring region B), wherein the method comprises: 									providing a base substrate (Par. 0044 in light of 0036-0037; Fig. 6 – base substrate 11); 		forming a peripheral circuit on the base substrate and  in the peripheral wiring region (Par. 0044 in light of 0036-0037; Fig. 6 (in conjunction with Fig. 1) – peripheral circuit 12; peripheral wiring region B); and 										forming an electrostatic shielding layer disposed over the peripheral circuit and the base substrate (Par. 0044 in light of 0037-0038; Fig. 6– electrostatic shielding layer comprising transparent electrode layer 16 and metal layer 17), 						wherein the step of forming the electrostatic shielding layer disposed over the peripheral circuit and the base substrate comprises: 								forming a first conductive layer on a side of the peripheral circuit away from the base substrate (Par. 0044 in light of 0037-0038; Fig. 6– first conductive layer 16); 				forming an insulating layer on the first conductive layer (Par. 0044 in light of 0037-0038; Fig. 6– insulating layer 18); and 									
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 14 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 16-20: these claims are allowed because of their dependency status from claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/05/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812